DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This restriction requirement based on a lack of unity is applied to the claims dated 4/25/2019.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and a process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, drawn to arrays.

Group II, claim(s) 3-4, drawn to methods of using an array.

Group III, claim(s) 5-12, drawn to methods of predicting a methylation class membership of leukocytes in a bodily fluid sample of a patient.

Group IV, claim(s) 13-20, drawn to methods of obtaining selection probabilities of leukocyte differentially methylated regions.

Group V, claim(s) 21, drawn to devices.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an array having a plurality of oligonucleotide probes with nucleotide sequences selected from SEQ ID NO: 1-100, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of admissions of the instant specification.  The instant specification acknowledges that an array having the claimed probes was known (Fig. 9) and commercially available as Illumina CpG sites including ProbeSeq1 (p. 10) and the Illumina 450K array (p. 26).



Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The array of Group I is not required by the broad scope of the methods of Group IV.

Groups I and V lack unity of invention because the groups do not share the same or corresponding technical feature. The array of Group I is not required by the broad scope of the array of Group V. At best, the inventions of these groups require the technical feature of an array having probes for methylation analysis, but as noted above, the instant specification acknowledges that such arrays are known.

 Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature. The methods of Group II require an array that is not required by the broad scope of the methods of Group III.

Groups II and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The methods of Group II require an array that is not required by the broad scope of the methods of Group IV.



Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature. The method of Group III requires steps and elements for predicting a methylation class membership of leukocytes in a bodily fluid sample of a patient not required by the methods of Group IV for obtaining selection probabilities of leukocyte differentially methylated regions.

Groups III and V lack unity of invention because the groups do not share the same or corresponding technical feature. The method of Group III do not require the device of Group V.

Groups IV and V lack unity of invention because the groups do not share the same or corresponding technical feature. The method of Group IV do not require the device of Group V.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

In claim 2 of Group I, the species are the alternative formats of the array having 1 or more the six alternative characteristics.
In claim 3 of Group II, the species are the alternative methods using arrays having various combinations of nucleotide sequences selected from at least one of the group of SEQ ID NOs: 1-100.
In claim 4 of Group II, the species are the alternative methods having one of the alternative steps recited in the claim.
In claim 6 of Group III, the species are the alternative methods using arrays having various combinations of nucleotide sequences selected from at least one of the group of SEQ ID NOs: 1-100.
Applicant is required, in reply to this action, to elect a single species, e.g. a collection of at least one of SEQ ID NOs: 1-100, a single array configuration, etc., to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-12.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634